Citation Nr: 1130582	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  06-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to automobile and adaptive equipment or adaptive equipment only.  

In September 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board notes that in the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, received in November 2006, the Veteran indicated that he wanted to have a hearing before the Board at the RO.  The Veteran was scheduled for a travel board hearing on January 2011.  However, the record reflects that he failed to report for the scheduled hearing.  The Board finds that there is no Board hearing request pending at this time.  38 C.F.R. § 20.702(d) (2010).  


FINDING OF FACT

On May 19, 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).

On May 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he would like to withdraw his appeal regarding entitlement to automobile and adaptive equipment or adaptive equipment only.  The Board finds the Veteran has withdrawn his claim currently on appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal as to entitlement to automobile and adaptive equipment or adaptive equipment only is dismissed.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


